Per Curiam.
Mr. De Yoe’s application (made in behalf of an attorney whom he represents) is for a relaxation of our rule requiring that an attorney shall not be admitted to take his examination until he has practiced as an attorney for three years; in other words, for permission to take such examination before such period of practice has expired in his case.
The application is made and urged because of the recent change in our terms of court and the change of the times of holding such examinations which follow.
We feel constrained to deny such application. As indicated, our rule (6a) provides that “no person * * * shall be recommended for license to practice as a counseior-at-law in this state unless he shall first submit himself to examination. and give satisfactory evidence of his knowledge of the principles and doctrines of the law, and his abilities as a pleader; nor shall any be admitted to such examination until he shall have practiced in this court as an attorney for the space of three years at least; * * We consider that the reason urged furnishes no ground for tlie relaxation of the rule in question.
The application is denied accordingly.